UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1596


CHRISTINE M. OWEN,

                    Plaintiff - Appellant,

             v.

LIBERTY UNIVERSITY; NICOLE M. DILELLA, both individually and in her
official capacity as Liberty University CES faculty/professor; MARY DEACON,
both individually and in her official capacity as Liberty University CES faculty and
CACREP liaison; DENISE DANIEL, both individually and in her official capacity
as Liberty University CES faculty/professor; ELIAS MOITINHO, both individually
and in his official capacity as Liberty University CES faculty; ERIC CAMDEN,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:19-cv-00007-NKM-RSB)


Submitted: December 8, 2021                                       Decided: January 13, 2022


Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine M. Owen, Appellant Pro Se. Heidi Elizabeth Siegmund, Summer Speight,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christine M. Owen appeals the district court’s order granting Defendants’ motion

to dismiss Owen’s civil complaint under Fed. R. Civ. P. 12(b)(6); granting Defendants’

motion to strike Owen’s surreply; and dismissing as moot all outstanding motions,

including Owen’s motion for summary judgment. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s order. Owen v. Liberty

Univ., No. 6:19-cv-00007-NKM-RSB (W.D. Va. Apr. 13, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2